Citation Nr: 0211236	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  98-14 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

[The issue of entitlement to service connection for a 
psychiatric disorder, to include schizophrenia and bipolar 
disorder but exclusive of PTSD, will be addressed in a 
separate and forthcoming decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had verified service from July 1978 to January 
1979 and from August 1979 to August 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.  The case has since been transferred 
to the Montgomery, Alabama VARO.  The Board remanded this 
case back to the RO in April 2001, and the case has since 
been returned to the Board.

The veteran's appeal also includes the issue of entitlement 
to service connection for a psychiatric disorder, to include 
schizophrenia and bipolar disorder but exclusive of PTSD.  
However, the Board has determined that additional development 
is warranted in regard to this claim, and the Board will 
undertake this development in accordance with the newly 
enacted provisions of 38 C.F.R. § 19.9.  See 67 Fed. Reg. 
3099, 3104 (Jan. 23. 2002) (to be codified at 38 C.F.R. 
§ 19.9).  This issue will be addressed in a separate and 
forthcoming decision.


FINDINGS OF FACT

1.  The Newark VARO initially denied the veteran's claim of 
entitlement to service connection for PTSD in an unappealed 
October 1995 rating decision on the basis that there was no 
medical evidence showing a diagnosis of PTSD.

2.  Subsequent to the October 1995 rating decision, medical 
evidence showing an assessment of PTSD has been added to the 
claims file.


CONCLUSION OF LAW

New and material evidence has been submitted in regard to the 
previously denied claim of entitlement to service connection 
for PTSD, and the claim is reopened.  38 U.S.C.A. §§ 5103, 
5108, 7105 (2001); 38 C.F.R. § 3.156 (2001); 66 Fed. Reg. 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that, in the 
October 2001 Supplemental Statement of the Case, the RO 
apparently continued the denial of the veteran's claim for 
service connection for PTSD on a de novo basis.  However, as 
there is a previous final denial of this claim, described in 
further detail below, the Board has a legal duty to address 
the question of whether the veteran has submitted new and 
material evidence to reopen his claim regardless of the 
actions of the RO.  If the Board finds that no new and 
material evidence has been submitted, it is bound by a 
statutory mandate not to consider the merits of the case.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 
(Fed. Cir. 1996); see also McGinnis v. Brown,  4 Vet. App. 
239, 244 (1993).  Therefore, the issue before the Board is 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for PTSD.

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105(c) (West 1991 & Supp. 2001).  However, under 38 U.S.C.A. 
§ 5108 (West 1991), "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  

Under 38 C.F.R. § 3.156(a) (2001), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board also notes that an amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  As such, this revision does not apply in 
the present case.  66 Fed. Reg. 45620-45630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)). 

In an October 1995 rating decision, the Newark VARO denied 
the veteran's claim of entitlement to service connection for 
PTSD on the basis that there was no medical evidence 
indicating that the veteran actually suffered from this 
disorder.  Both the veteran's service medical records and a 
September 1995 VA examination report were cited by the RO.  
The veteran was notified of this unfavorable determination in 
October 1995 but did not respond until January 1997, more 
than one year following notification.  As such, the October 
1995 rating decision is final under 38 U.S.C.A. § 7105(c), 
and the veteran's claim may be reopened only on the basis of 
new and material evidence.

Evidence received into the claims file subsequent to October 
1995 includes two VA outpatient treatment records from April 
1999, both of which contain an assessment of PTSD.  This 
medical evidence represents the first showing that the 
veteran currently suffers from PTSD, which was not indicated 
at the time of the October 1995 rating decision.  As such, 
this evidence bears directly and substantially on the 
question of whether the veteran has a diagnosis of PTSD 
incurred as a result of service and provides a basis for 
reopening his previously denied claim of entitlement to 
service connection for that disorder.

Having reopened the veteran's claim for service connection 
for PTSD, the next step is de novo consideration of the 
veteran's claim.  However, upon a review of the claims file, 
the Board finds that further development is warranted in 
regard to this claim.  As with the claim for service 
connection for a psychiatric disorder, to include 
schizophrenia and bipolar disorder but exclusive of PTSD, the 
Board will undertake this development in accordance with the 
newly enacted provisions of 38 C.F.R. § 19.9 and will address 
this issue in a separate and forthcoming decision.


ORDER

The claim of entitlement to service connection for PTSD is 
reopened, and, to this extent only, the appeal is granted.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

